Citation Nr: 0500436	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-18 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable original evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased original evaluation for 
generalized anxiety disorder with post-traumatic stress 
disorder (PTSD) features, currently rated as 10 percent 
disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2002 and May 2003 rating decisions 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issues of entitlement to an increased rating for 
generalized anxiety disorder with some PTSD features, 
entitlement to service connection for hypertension, and 
entitlement to service connection for a seizure disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for an increased rating for his bilateral 
hearing loss has been requested or obtained by the RO.

2.  The veteran's hearing loss is manifested by average 
puretone thresholds, at 1000, 2000, 3000, and 4000 Hertz, of 
49 decibels in the left ear and 61 decibels in the right ear, 
with speech recognition ability of 88 percent in the left ear 
and 84 percent in the right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service connected bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85-4.86 Diagnostic Code (DC) 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The May 2003 Statement of the Case (SOC) and the January 2004 
and June 2004 Supplemental Statements of the Case (SSOCs), 
advised the veteran of the laws and regulations pertaining to 
his claim.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that his claim 
for a compensable evaluation for his bilateral hearing loss 
was being denied because his disability did not meet the 
criteria for a higher rating.  The SOC and SSOCs made it 
clear to the veteran that in order to prevail on his claim, 
he would have needed to present evidence that his hearing 
loss disability met the criteria for a compensable rating.

The RO sent a letter dated in September 2002 that told the 
veteran about the VCAA and informed him what evidence the RO 
would obtain and what he needed to do.  This letter was 
specifically in reference to the claim for service connection 
for hearing loss rather than in reference to a claim for an 
increased rating.  The veteran has also been sent a specific 
VCAA letter relating to an increased rating claim dated in 
October 2003.  The RO obtained service medical records, VA 
treatment records, private treatment notes, and provided a VA 
examination in August 2002.  The veteran has not indicated 
that there is any other evidence available, and more than one 
year has passed since he was notified of what he needed to do 
for his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in September 2002, which was 
prior to the May 2003 rating decision awarding service 
connection for bilateral hearing loss and assigning a non-
compensable rating.  The RO also sent a special VCAA letter 
with respect to the increased rating claim in October 2003 
which was prior to the SSOC in January 2004 that first 
addressed the veteran's claim seeking a higher initial 
rating.  Therefore, VA has complied with the requirements of 
Pelegrini with respect to the timing of the initial VCAA 
notice.


II.  Increased evaluation for bilateral hearing loss

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Under the regulations, evaluations of hearing loss range from 
noncompensable (0 percent) to 100 percent based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85-
4.87 DC 6100 (2004).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The appellant filed a claim seeking service connection for 
hearing loss and service connection for bilateral hearing 
loss was granted with a non-compensable rate of 0 percent 
assigned in a May 2003 rating decision.  The veteran appealed 
that decision, seeking a higher rating.  

There are no VA outpatient treatment records or private 
treatment records known to be available that address the 
veteran's hearing loss disability.  The veteran was provided 
a VA audiometric examination in April 2002 which indicated 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
20
20
65
75
80
LEFT
        
15
15
40
70
        
70

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 61 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 84 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 49 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 88 percent in the left ear.  

Applying the test results of the April 2002 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is III for the right ear and II for the 
left ear.  38 C.F.R. § 4.85, Table VI (2004).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 0 percent rating for the appellant's service 
connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 
(2004).  

There is an alternative method for rating hearing loss 
disability which can be used if the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or 
higher, or if the puretone threshold at 1000 Hertz is 30 or 
less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 
(2004).  Each ear is to be evaluated separately under this 
part of the regulations.  This provision does not apply in 
this case with the April 2002 VA examination because the 
veteran's hearing loss in either ear is not at 55 decibels or 
higher at each of the frequencies, nor is it 30 or less at 
1000 Hertz and 70 or more at 2000 Hertz.  38 C.F.R. § 4.86 
(2004).

The veteran was provided a second VA audiometric examination 
in February 2003 which indicated the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
15
25
70
70
75
LEFT
        
10
20
45
60
        
65

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 60 decibels in the right ear with 
a speech recognition score on the Maryland CNC test of 84 
percent in the right ear.  Average puretone thresholds, at 
the 1000, 2000, 3000, and 4000 Hertz frequencies were 48 
decibels in the left with a speech recognition score on the 
Maryland CNC test of 92 percent in the left ear.  

Applying the test results of the April 2002 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is III for the right ear and I for the 
left ear.  38 C.F.R. § 4.85, Table VI (2004).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 0 percent rating for the appellant's service 
connected hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 
(2004).  

As noted above, there is an alternative method for rating 
hearing loss disability which can be used if the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 
decibels or higher, or if the puretone threshold at 1000 
Hertz is 30 or less and at 2000 Hertz is 70 or more.  
38 C.F.R. § 4.86 (2004).  Each ear is to be evaluated 
separately under this part of the regulations.  The puretone 
threshold at each of the frequencies is not 55 or greater, 
but in the right ear the puretone threshold is below 30 at 
1000 Hertz and is 70 at 2000 Hertz.  Applying the alternate 
method for the February 2003 examination results yields a 
Roman numeral designation of IV for the right ear which is 
then raised to V under the regulation.  38 C.F.R. § 4.86, 
Table VIa (2004).  However, even a Roman numeric designation 
of V for the right ear, when combined with the I for the left 
ear based on the February 2003 VA examination, does not 
warrant a compensable rating under the regulations.  
38 C.F.R. § 4.85, Table VII, DC 6100 (2004).  

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a 0 percent rating for 
his service connected bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87, DC 6100 
(2003).


ORDER

Entitlement to an increased compensable evaluation for 
service connected bilateral hearing loss is denied.


REMAND

As noted above, a significant change in the law occurred 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).    

The record indicates that the veteran has claimed treatment 
in service at military hospitals in service.  The RO should 
attempt to obtain all available treatment records from 
Millington Naval Hospital, Cherry Point Naval Hospital, and 
Naval Station San Diego hospital dated in 1968 and 1969.  The 
RO should attempt to obtain all inpatient and outpatient 
treatment records from these facilities.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).  Additionally, the veteran 
has stated that he is receiving regular treatment at the Vet 
Center for his psychiatric disability.  The RO should attempt 
to obtain those records in addition to the summary already 
submitted by the veteran.

The Board also finds that additional examinations for a 
psychiatric disability, for hypertension, and for a seizure 
disorder are required.  The veteran has not been examined for 
hypertension and a seizure disorder and the record does not 
contain any clear diagnosis or etiology opinion regarding 
these two disabilities.  The Board also finds that a new 
examination for a psychiatric disability is warranted to 
allow the examiner to review additional evidence and to 
clarify the exact diagnosis and extent of symptoms.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because there is outstanding medical evidence, and because 
new examinations are warranted, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the 
Birmingham Vet Center, Arlington Business 
Center, 1500 5th Avenue South, 
Birmingham, AL 35233.  If no records are 
available, the RO should obtain written 
confirmation of that fact.

2.  The RO should obtain all inpatient 
and outpatient treatment records from 
Millington Naval hospital, Cherry Point 
Naval hospital, and the Naval Station, 
San Diego hospital dated in 1968 and 
1969.  If no records are available, then 
obtain written confirmation of that fact.

3.  The RO should schedule the veteran 
for a psychiatric examination in order to 
ascertain the nature and severity of his 
psychiatric disability.  All indicated 
tests should be conducted.  Pertinent 
findings should be reported in detail and 
the examiner should assign a GAF score 
and explain what the score represents.  
The examiner should review the claims 
folder including all records obtained 
from the Vet Center, and should review 
the prior VA examination reports.  The 
examiner is requested to indicate all 
psychiatric disabilities present and 
should report all of the veteran's 
symptoms and their severity.  The claims 
folder must be made available to the 
examiner for review.  A complete 
rationale for any opinion offered should 
be included.

4.  The RO should schedule the veteran 
for an examination in order to ascertain 
if the veteran suffers from hypertension, 
and, if so, whether or not it is related 
to service.  All indicated tests should 
be conducted, and the examiner should 
review the claims folder.  The examiner 
should specifically review the service 
medical records including the separation 
examination from October 1969 showing a 
blood pressure reading of 130/70 and he 
or she should review any records obtained 
from the hospitals listed above.  If 
hypertension is diagnosed, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's current hypertension, if any, 
was initially manifested during service 
or was otherwise caused by or aggravated 
by service.  A complete rationale for any 
opinion offered should be included.

5.  The RO should schedule the veteran 
for an examination in order to ascertain 
if the veteran suffers from a seizure 
disorder, and, if so, whether or not it 
is related to service.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
The examiner should specifically review 
the service medical records showing a 
seizure suffered in service as well as 
review any records from the hospitals 
listed above.  If a seizure disorder is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current seizure disorder, if any, was 
initially manifested during service or 
was otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

6.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


